DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 3/15/2021. Amendments received on 3/15/2021 have been entered. As per applicant claims 3, 5, 8, 14, 16-17 have been canceled and claims 27-28 are newly added claims. Accordingly claims 1, 2, 4, 6-7, 9-13, 15 and 18-28 are pending.
Information Disclosure Statement
The information disclosure statement filed 12/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Legible copy of “International Search Report and Written Opinion from related international application PCT/US2020/026176, mailed on September 11, 2020, all pages cited in its entirety” is not provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-7, 9-13, 15 and 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claim 1, original filed specification does have support for “an aerosol delivery device comprising processing circuitry and an optical detector; wherein the processing circuitry is configured to transition into an age verification process in response to detecting installation of a consumable into a control body of the aerosol delivery device.” Applicant stated that support for the amendments can be found at least in paragraphs [0076], [0081], [0086]-[0089], [0094], [0114], [0142], [0154], [0156] and [0165]. Upon review of the paragraphs and other part of the specification, Examiner transition into an age verification process in response to detecting installation of a consumable into a control body of the aerosol delivery device.”
Claims 2, 4, 6-7, 9-11 and 23-28 depend on claim 1 and inherent the same deficiencies. 
Claim 12, also recites “wherein 3Application No. 16/441,937 the aerosol delivery device transitions into an age verification process in response to detecting installation of a consumable into a control body of the aerosol delivery device”, so claim 12 is rejected in the same manner as claim 1 above.
Claims 13, 15 and 18 depend on claim 12 and inherent the same deficiencies. 
Claim 19, also recites “transition into an age verification process in response to detecting installation of a consumable into a control body of the aerosol delivery device”, so claim 19 is rejected in the same manner as claim 1 above.
Claims 20-22 depend on claim 19 and inherent the same deficiencies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US Pub 2021/0011446) discloses the steps of receiving information associated with a user of the vaporizer. The method further includes determining, based on the received information, an age of the user and unlocking, by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683